DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 7/18/2022 and interview dated 8/18/2022.
3.	Applicant's remarks, filed on 7/18/2022, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
EXAMINER’S AMENDMENT
4.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Michael G. Dreznes (Reg. No. 59,965) on 8/18/2022.

4.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1.	(Currently amended) A method, comprising:
receiving, by a user electronic device and from a wireless terminal device via an NFC communication, a request for user information, the request comprising a certificate corresponding to the wireless terminal device;
verifying, by the user electronic device, the certificate based at least in part on a public key that was stored on the user electronic device prior to receipt of the request;
when the certificate is verified, determining, by the user electronic device, whether the certificate indicates that the wireless terminal device is authorized to receive the requested user information,without prompting for user input when the certificate indicates that the wireless terminal device is authorized to receive the requested user information; and
when the certificate cannot be verified, prompting for user confirmation to provide the requested user information to the wireless terminal device.

2.	(Cancelled) 


3.	(Cancelled) 

4.	(Currently amended) The method of claim 1, 
when the user confirmation is received, transmitting, to the wireless terminal device, the requested user information and storing an association between the certificate and the user confirmation.

5.	(Previously presented) The method of claim 4, further comprising:	receiving, by the user electronic device and from the wireless terminal device, another request for user information, the other request comprising the certificate corresponding to the wireless terminal device; and
responsive to the other request, and based on the stored association between the certificate and the user confirmation, automatically transmitting the requested user information without prompting for user confirmation.

6.	(Previously presented) The method of claim 1, wherein the request comprises a chain of certificates that includes the certificate and verifying the certificate based at least in part on the public key stored on the user electronic device comprises:
verifying that a root certificate of the chain of certificates is signed with a private key that corresponds to the public key stored on the user electronic device.

7.	(Original) The method of claim 1, wherein determining whether the certificate indicates that the wireless terminal device is authorized to receive the requested user information comprises:
determining whether the certificate lists data fields that correspond to the requested user information.

8.	(Original) The method of claim 1, wherein determining whether the certificate indicates that the wireless terminal device is authorized to receive the requested user information comprises:
determining a trust policy associated with a certificate type listed on the certificate; and
determining whether the trust policy allows access to the requested user information.

9.	(Previously presented) The method of claim 1, wherein the request for user information is received responsive to initiating, by the user electronic device, the NFC communication with the wireless terminal device.

10.	(Currently amended) The method of claim 1, wherein  the NFC communication.

11.	(Currently amended) A device comprising:
a wireless interface configured to establish a peer-to-peer connection with a wireless terminal device;
at least one processor configured to:
receive, from the wireless terminal device and via the peer-to-peer connection, a request for user information, the request comprising a certificate associated with the wireless terminal device;
verify whether 
transmit, to the wireless terminal device and via the peer-to-peer connection, the requested user information without prompting for user input when the wireless terminal device is verified as being authorized to receive the requested user information; and
prompt for user confirmation to provide the requested user information to the wireless terminal device when the wireless terminal device cannot be verified as authorized to receive the requested user information based at least in part on the certificate and the key.

12.	(Original) The device of claim 11, wherein the peer-to-peer connection comprises at least one of a near-field communication (NFC) connection, a Bluetooth connection, or a Wi-Fi Aware connection.

13.	(Original) The device of claim 11, wherein the at least one processor is further configured to:
receive an indication of a user preference to automatically transmit the requested user information to the wireless terminal device when the wireless terminal device is verified as being authorized to receive the requested user information, wherein the requested user information is automatically transmitted to the wireless terminal device based at least in part on the indication of the user preference.

14.	(Original) The device of claim 11, wherein the user information is contained in a user identity credential issued by an identity credential issuer server and the identity credential issuer server authorizes the wireless terminal device to receive the requested user information.

15.	(Previously presented) The device of claim 11, further comprising a memory configured to store the key which corresponds to a trusted certificate authority, wherein the at least one processor is configured to verify that the wireless terminal device is authorized to receive the requested user information by verifying that the certificate is signed with a private key that corresponds to the stored key.

16.	(Original) The device of claim 15, wherein the at least one processor is further configured to:
identify a certificate type corresponding to the certificate;
determine a trust policy associated with the certificate type; and	
verify that the wireless terminal device is authorized to receive the requested user information when the trust policy is associated with the requested user information.

17.	(Currently amended) A non-transitory machine-readable medium comprising code that, when executed by at least one processor, causes the at least one processor to perform operations, the code comprising:
code to receive, from a wireless terminal device and via a peer-to-peer connection, a request for user information;
code to determine whether the request comprises a certificate corresponding to the wireless terminal device;
code to determine whether the wireless terminal device is authorized to receive the requested user information based at least in part on the certificate when the request comprises the certificate; 
code to prompt for user confirmation to provide the requested user information when the request does not include the certificate or when the wireless terminal device cannot be authorized to receive the requested user information based at least in part on the certificate; and
code to transmit, via the peer-to-peer connection, the requested user information to the wireless terminal device without prompting for user input when the wireless terminal device is determined to be authorized to receive the requested user information and transmit, via the peer-to-peer connection, the requested information when the user confirmation is received to provide the requested user information. 

18.	(Original) The non-transitory machine readable medium of claim 17, wherein the code further comprises:
code to receive an indication of a user preference to automatically transmit, without prompting the user, the requested user information to the wireless terminal device when the wireless terminal device is determined to be authorized to receive the requested user information.

19.	(Previously presented) The non-transitory machine readable medium of claim 17, wherein the requested user information is stored in an identity credential issued by an identity credential issuer and a locally stored public key used to determine whether the wireless terminal device is authorized to receive the requested user information corresponds to the identity credential issuer. 
  
20.	(Original) The non-transitory machine readable medium of claim 17, wherein the code further comprises code to reject the request when the certificate is verified and the wireless terminal device is determined to not be authorized to receive the requested user information.

21.	(New) The non-transitory machine readable medium of claim 17, wherein the peer-to-peer connection comprises at least one of a near-field communication (NFC) connection, a Bluetooth connection, or a Wi-Fi Aware connection.

22.	(New) The non-transitory machine readable medium of claim 17, wherein the code further comprises:
code to initiate the peer-to-peer connection with the wireless terminal device, wherein the request for user information is received responsive to initiation of the peer-to-peer connection.

Allowable Subject Matter
5.1.	Claims 1, 4-22 are allowed.
5.2. 	a). 	us Patent Application No. 20020138771 to Dutta et al discloses a security server is provided to maintain security profiles for many customers. Customers are authenticated to the security server using a secret identifier, such as a password, or a digital signature. The customer can add, delete, and modify security images included with the customer's profile. In addition, the customer grants merchants or other requestors the right to retrieve one or more of the customer's security features. The authorized requesters are included in an authorization list. The customer restricts when the requestors can request the selected security features. When a requestor requests security features corresponding to a user, the requestor's identity is verified, such as using a digital certificate or an identifier. A check is also made to determine whether the customer has granted the requester access to the requested security features. The features are either returned to the requestor or an error is returned depending on the requestor's authorization.
b).	US Patent Application No. 20050246524 to Brownell et al disclose to provide improved security in adjunct program modules such as plug-ins and dynamic link libraries, a requesting module provides an authorization interface to the invoked module such that the invoked module can require a certificate of the requesting module and can also challenge the authority of the requesting module. The certificate can include one or more permissions which are prerequisites for processing by the invoked module. The invoked module can challenge the authority of the requesting module by sending random test data to the requesting module and receiving in response a cryptographic signature of the test data. By verifying the signature of the requesting module using the received certificate, the invoked module confirms that the requesting module is, in fact, the owner of the receive certificate.
c).	 US Patent Application No. 20110113029 to Kaal et al discloses in one embodiment, a method of identifying the presence of matching information items in a network includes using a hashing scheme to generate a set of first hash values from a respective set of first information items stored at a first node and transmitting the set of first hash values over the network to a second node. The set of first hash values is compared at the second node with a set of second hash values generated, using the hashing scheme, from a respective set of second information items stored in the network, to thereby determine at least one matching hash value between the set of first hash values and the set of second hash values. The determined matching hash value is used to identify the presence of at least one matching information item between the set of first information items and the set of second information items. The hashing scheme is chosen so that a unique hash value in the hashing scheme indicates a sufficient number of information items to prevent the unique hash value being used as an identifier of a unique information item, such that the transmission of the set of first hash values to the second node does not disclose the set of first information items to the second node.

5.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Dutta et al., Brownell et al.,  Kaal et al., and Geusz et al., whether alone or in combination with the other prior arts of record fail to teach or render obvious "… a user electronic device and from a wireless terminal device via an NFC communication, a request for user information, the request comprising a certificate corresponding to the wireless terminal device; verifying, by the user electronic device, the certificate based at least in part on a public key that was stored on the user electronic device prior to receipt of the request;
when the certificate is verified, determining, by the user electronic device, whether the certificate indicates that the wireless terminal device is authorized to receive the requested user information, and transmitting, by the user electronic device and to the wireless terminal device, the requested user information without prompting for user input when the certificate indicates that the wireless terminal device is authorized to receive the requested user information; and when the certificate cannot be verified, prompting for user confirmation to provide the requested user information to the wireless terminal device." as recited in claim 1.
Therefor independent claim 1 is allowable over the prior arts of record.  The other independent claims 11 and 17 are recite similar subject matter. Consequently, independent claims 11 and 17 are also allowable over the prior arts of record.
Claims 4-10, 12-16 and 18-22 are directly or indirectly dependent upon claims 1, 11 and 17 and therefore, they are also allowable over the prior arts of record.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497